Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, device claim, claims 1-5 and 11-15 in the reply filed on 06/21/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by FURIHATA 

    PNG
    media_image1.png
    630
    1081
    media_image1.png
    Greyscale

Re claim 1, FURIHATA teaches a three-dimensional memory device, comprising: 
an alternating stack of insulating layers and electrically conductive layers (132/232/170, FIGS. 27A/28A, ¶ [0288]); 
memory stack structures (55, FIG. 26A, [0203) vertically extending through the alternating stack, wherein each of the memory stack structures comprises a vertical semiconductor channel (601, [0228]) and a vertical stack of memory elements (51/54/56) located at levels of the electrically conductive layers (146/246); 
a dielectric moat structure (155/463/[MS], FIG. 36A [as shown above], [0291]) vertically extending through the alternating stack and including an annular dielectric plate portion ([ADP], [0172//[0190]) at each level of the electrically conductive layers (146/246) that laterally surrounds a respective dielectric material plate; and 
an interconnection via structure (63/76, FIG. 28A, [0292]) laterally surrounded by the dielectric moat structure and vertically extending through each insulating layer within the alternating stack, 
wherein each of the annular dielectric plate portions (155/463/[MS]) comprises: 
a continuous inner sidewall including a plurality of laterally-convex and vertically-planar inner sidewall segments that are adjoined to each other; and a continuous outer sidewall including a plurality of laterally-convex and vertically-planar outer sidewall segments that are adjoined to each other [ADP].
Re claim 2, FURIHATA teaches the three-dimensional memory device of Claim 1, wherein: 
the annular dielectric plate portion [ADP] is also located at each level of the insulating layers (132/232) and also laterally surrounds a respective insulating material plate; 
the dielectric material plates (142/242) comprise a different material than the insulating material layers (132/232) and the insulating material plates (“The insulating moat trench structures ((155, 463)/[MS], ¶ [0291]); and 
the interconnection via structure (63/76, ¶ [0236]) vertically extends through a vertical stack of dielectric material plates (142/242) and the insulating material plates in an area surrounded by the dielectric moat structure (155/463/[MS)].
Re claim 3, FURIHATA teaches the three-dimensional memory device of Claim 2, wherein: 
the insulating layers (132/232, [0175]) and the insulating material plates comprise a silicon oxide material; 
the dielectric material plates comprise silicon nitride (142/242, [0177]); and 
the annular dielectric plate portion consists of a dielectric material ([ADP] with dielectric material of layers (132/232)) or comprises a dummy memory film which has same material layers of same composition as a memory film of the memory stack structure.
Re claim 4, FURIHATA teaches the three-dimensional memory device of Claim 2, wherein: 
the vertical stack of memory elements comprises portions of a charge storage layer (54, [0210]) located at each level of the electrically conductive layers and laterally spaced from a respective one of the vertical semiconductor channels by a tunneling dielectric layer (56); and 
each of the dielectric material plates (142/242) has a respective uniform thickness throughout, and contacts a planar bottom surface of a respective overlying one of the insulating material plates and contacts a planar top surface of a respective underlying one of the insulating material plates.
Re claim 5, FURIHATA teaches the three-dimensional memory device of Claim 1, further comprising: 
lower-level dielectric material layers (768/764, FIG. 1A) disposed between the substrate (9) and the alternating stack (132/142); 
lower-level metal interconnect structures (786) embedded within the lower-level dielectric material layers, wherein the interconnection via structure contacts a top surface of one of the lower-level metal interconnect structures; and 
field effect transistors (750) located including a node that is electrically connected to the interconnection via structure through a subset of the lower-level metal interconnect structures.
Re claim 11, FURIHATA teaches a three-dimensional memory device, comprising: 
an alternating stack of insulating layers (132/232/170, FIGS. 27A/28A, ¶ [0288]) and electrically conductive layers (146/246); 
memory stack structures (55, FIG. 26A, [0203) vertically extending through the alternating stack, wherein each of the memory stack structures comprises a vertical semiconductor channel (601, [0228]) and a vertical stack of memory elements (51/54/56) located at levels of the electrically conductive layers; 
a vertical stack of dielectric material fins (56/74, [0304]) located at levels of the electrically conductive layers; and 
an interconnection via structure (63/76) laterally surrounded by the vertical stack of dielectric material fins (56/74) and vertically extending through each insulating layer within the alternating stack and contacting a top surface of an underlying metal interconnect structure (61/10/6).
Re claim 12, FURIHATA teaches the three-dimensional memory device of Claim 11, where each dielectric material fin (74) within the vertical stack of dielectric material fins (56/74) contacts and is laterally surrounded by a respective one of the electrically conductive layers (146/246)3.
Re claim 13, FURIHATA teaches the three-dimensional memory device of Claim 12, wherein: 
each dielectric material fin (74) within the vertical stack of dielectric material fins has a same height as the respective one of the electrically conductive layers (146/246); and 
each dielectric material fin within the vertical stack of dielectric material fins has at least one convex cylindrical (the convex portion of (155/463)) or cylindrical sector surface that contacts at least one concave cylindrical surface of the respective one of the electrically conductive layers.

Re claim 14, FURIHATA teaches the three-dimensional memory device of Claim 13, wherein each dielectric material fin (74) within the vertical stack of dielectric material fins has a single convex cylindrical surface that contacts an entirety of a single concave cylindrical surface of the respective one of the electrically conductive layers (146/246).
Re claim 15, FURIHATA teaches the three-dimensional memory device of Claim 11, wherein: 
the dielectric material fins have an area overlap with each other in a plan view along a vertical direction, and are vertically interconnected to each other through a dielectric core pillar that vertically extends through each layer within the alternating stack; and 
the dielectric core pillar contacts a sidewall of the interconnection via structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894